Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered July 18, 1996, convicting defendant upon his plea of guilty of the crimes of sodomy in the first degree, robbery in the second degree (two counts) and unlawful imprisonment in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crimes of sodomy in the first degree, robbery in the second degree (two counts) and unlawful imprisonment in the first degree and was sentenced to concurrent terms of imprisonment totaling 8⅓ to 25 years. Defendant appeals, contending that his aggregate sentence was harsh and excessive. We disagree. The sentence, which comports with the statutory parameters, was the agreed-upon result of a plea bargain pursuant to which four other charges against defen*763dant were dropped. While defendant’s expressions of remorse and his plans to rehabilitate himself are laudable, he has nonetheless been found guilty of perpetrating several heinous crimes. We conclude that the sentence imposed by County Court cannot be characterized as harsh and excessive and we decline to disturb it (see, People v Dworakowski, 208 AD2d 1129, lv denied 84 NY2d 1031; People v Hamilton, 192 AD2d 738).
Mercure, J. P., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.